Citation Nr: 1820090	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral eye disability, to include bilateral solar maculopathy with central scotomas.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a bilateral eye disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for insomnia.

8.  Entitlement to service connection for a skin disability.

9.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1972 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for depression.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  The issue has been recharacterized above.

The Veteran's claim for service connection for bilateral solar maculopathy with central scotomas was originally denied in June 1975 rating decision.  The RO determined there the disability pre-existed service and was not aggravated in service.  The Veteran did not file a notice of disagreement or submit new evidence within one year of the June 1975 rating decision.  The June 1975 rating decision became final and is the last prior denial of this claim. 

Since the June 1975 final decision, the Board finds that the Veteran submitted new and material evidence for the bilateral eye claim.  Specifically, he submitted a May 2014 private opinion indicating that his bilateral eye disorder was aggravated by service.  As this new evidence tends to show in-service aggravation, the Board will reopen this claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issues of service connection for the bilateral feet and legs, insomnia, headaches, and the skin are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a rating decision dated in June 1975, the RO denied a claim for service connection for bilateral solar maculopathy with central scotomas on the basis that the bilateral eye disability pre-existed service and was not aggravated in service; the Veteran did not file a notice of disagreement or submit new evidence within one year of this denial.
 
2.  Evidence submitted subsequent to the June 1975 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral eye disability.

3.  A February 1972 examination notes that a bilateral eye disability, manifested by defective vision, existed at the time of the Veteran's February 1972 entry into active military service.

4.  The competent and probative evidence of record demonstrates that the Veteran's pre-existing eye disability underwent a permanent increase in severity during active duty.

5.  The Veteran's diagnosed mood disorder is likely the result of his now service-connected bilateral eye disability.


CONCLUSIONS OF LAW

1.  The June 1975 rating decision denying the claim for service connection for bilateral solar maculopathy with central scotomas is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral eye disability has been submitted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  A bilateral eye disability was aggravated by the Veteran's active military service.  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

4.  The criteria for service connection are met for a mood disorder.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's bilateral eye and psychiatric disorder claims are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Bilateral Eyes

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C. § 1111 (2012).  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2017).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(b) (2017); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C. § 7104(c) (2012).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C. § 1111 on claims for service-connected disability:

[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service- connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (2012); see also 38 C.F.R. § 3.306 (2017); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

A February 1972 examination report notes the Veteran had a diagnosis of defective vision at the time of his entrance to active duty.  Later service treatment records indicate that the cause of this defective vision was solar maculopathy from looking at the sun during an eclipse prior to service.  In light of the notation of defective vision on the entrance examination, the presumption of soundness does not apply.  38 C.F.R. § 3.304(b) (2017).  The Board must next turn its consideration to whether the Veteran's pre-existing bilateral eye disability was aggravated by his military service.  As noted above, the presumption of aggravation applies where there is an increase in disability during active service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017); see also Wagner, supra.

A January 1975 Medical Board examination indicates that the Veteran's visual acuity decreased during service.  In fact, the Veteran was discharged from the military due to this increased vision disability.  The Board finds that this evidence is sufficient to show an increase in severity during that period of service.  As such, the presumption of aggravation applies with respect to the bilateral eye disability.  38 U.S.C. § 1153 (2012); see also Wagner, supra.  As the presumption of aggravation applies, it must be shown by clear and unmistakable evidence that such aggravation was due to the natural progress of the Veteran's bilateral eye disability.  Id; see also VAOPGCPREC 3-03.

In the instant case, the Board finds there is no clear and unmistakable evidence to indicate that the aggravation of the Veteran's bilateral eye disability was due to the natural progress of the condition.  A May 2014 private opinion concludes that the Veteran's vision decreased much faster in service than one would expect from his pre-existing disability.  The examiner further noted that it would be very unusual for the Veteran's vision to decrease two years after his pre-service sun damage without additional in-service damage.  This opinion, at a minimum, presents some question as to whether the in-service increase in disability was due to its natural progression.  The presentation of such a question, by definition, eliminates the possibility of a finding of clear and unmistakable evidence.  

Accordingly, the Board concludes that there is no clear and unmistakable evidence of record to indicate the increase in severity of the Veteran's bilateral eye disability was not due to his active service.  As such, the Board finds that service connection for a bilateral eye disability, to include bilateral solar maculopathy with central scotomas, based on aggravation, is warranted.  38 U.S.C. § 1153 (2012); Wagner, supra.

Psychiatric Disorder

With regard to a present disability, a June 2014 private psychologist diagnosed the Veteran with a mood disorder secondary to a medical condition.  The first element of Shedden/Caluza and Wallin are met.

With regard to an in-service event, the Veteran's service treatment records note that he complained of personal problems at a medical appointment, then was reported AWOL the next month.  This suggests possible in-service psychiatric symptoms.  However, as the Board is granting this claim on the basis of secondary service connection, whether these qualify as an in-service event is irrelevant.  The Board has granted service connection for a bilateral eye disability above.  The second element of Wallin is also met.

The remaining question is whether there is a medical nexus between the Veteran's service-connected bilateral eye disability and his psychiatric disability.  

The June 2014 private psychologist evaluation noted the Veteran's psychiatric symptoms and their temporal relation to his increased eye symptoms.  She concluded that his diagnosed mood disorder was more likely than not aggravated by his vision problems.  There are no other opinions of record that contradict this private positive opinion.

In light of the private positive opinion and the lack of negative evidence, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current psychiatric disorder is related to his service-connected bilateral eye disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for an acquired psychiatric disorder, to include a mood disorder, is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral solar maculopathy with central scotomas has been received, the application to reopen is granted.

Entitlement to service connection for a bilateral eye disability, to include bilateral solar maculopathy with central scotomas, is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, is granted.



REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's remaining claims.  

The above-mentioned June 2014 private psychologist evaluation indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  These records have not been obtained, nor is there any indication that the AOJ has attempted to obtain these records.  On remand, the AOJ must attempt to obtain the Veteran's SSA records.  Although it is not clear whether these records will show be relevant to the remanded claims, the Board cannot rule out their relevance.  As such, all of the claims on appeal must be remanded to obtain these records.  

Additionally, the Veteran has not been examined for his skin disability and headaches, despite evidence of in-service complaints, possible current disabilities, and the Veteran's contentions that his skin disability and headaches are related to service.  The Veteran has also not been afforded a VA examination or opinion to address his claimed insomnia and whether it is a symptom of his now service-connected psychiatric disability or a separate disability.  On remand, the AOJ must obtain VA examinations for these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, as the case is being remanded, the Board will take the opportunity to obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated treatment records from the Lexington Medical Center and any other VA facilities identified by the Veteran.  

2.  All appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran and his attorney of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his attorney must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for VA examination(s) with an appropriate examiner(s) to address the nature and etiology of his claimed insomnia, skin disorder, and headaches.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination report(s).

With regard to insomnia claim, the examiner must indicate whether the Veteran has a separate disability manifested by insomnia or whether his sleep problems are a symptom of another service-connected disability, including his psychiatric disorder.  For any separately diagnosed disability, he or she must state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder had its onset in service or was otherwise etiologically related to active service or was caused or aggravated by a service-connected disability.  

With regard to the skin claim, the examiner should assume that seborrheic dermatitis pre-existed active service.  With that in mind, the examiner should state whether (1) there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting seborrheic dermatitis increased in severity during that period of active service, and (2) there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting seborrheic dermatitis was not aggravated beyond the natural progression of the condition.  For any other diagnosed skin disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder had its onset in service or was otherwise etiologically related to active service.  In providing this opinion, the examiner should address the August 1974 service treatment record noting that the Veteran's seborrheic dermatitis was progressing.

With regard to the headaches claim, the examiner should identify any current disorder manifested by headaches.  He or she must then state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder had its onset in service or was otherwise etiologically related to active service.  In providing this opinion, the examiner should address the January 1973 service treatment record noting headaches when lying down.

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


